

SEPARATION AGREEMENT


This Separation Agreement (this “Agreement”) is entered into as of the 13th day
of September, 2013, by and between Glowpoint, Inc. (“Glowpoint” or the
“Company”) and Steven B. Peri (“Peri”). As used herein, “Parties” means,
collectively, Glowpoint and Peri, and “Party” means either Glowpoint or Peri.
Terms not otherwise defined herein shall have the meanings ascribed to them in
the Employment Agreement (as defined below).
RECITALS


WHEREAS, Glowpoint and Peri are parties to that certain Employment Agreement
dated August 15, 2012 (the “Employment Agreement”); and
WHEREAS, Glowpoint desires to terminate Peri’s role as Executive Vice President,
General Counsel and Secretary. Therefore, Glowpoint and Peri agree that as of
11:59 p.m. ET on September 15, 2013 (the “Effective Date”), Glowpoint will have
terminated Peri’s employment as Executive Vice President, General Counsel and
Secretary, without Cause, and Peri shall resign from his positions as a
director, officer and employee of Glowpoint and any of its subsidiaries,
including his position of Executive Vice President, General Counsel and
Secretary; and
WHEREAS, in connection therewith, effective as of the Effective Date, Peri is
relinquishing certain rights in, to and under the Employment Agreement, all
bonuses relating to past and pending matters benefiting Glowpoint (except as
expressly provided below) and any other interests he might claim arising from
his efforts as Executive Vice President, General Counsel and Secretary, and
Glowpoint desires to provide the payments and other consideration specified
herein.
NOW, THEREFORE, in consideration of the provisions herein, and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged by the Parties agree as follows:
1.Termination of Service. Effective as of the close of business on the Effective
Date, Glowpoint shall have terminated Peri’s employment as Executive Vice
President, General Counsel and Secretary, without Cause, and Peri shall resign,
and Glowpoint shall accept such resignation, from all his positions as a
director, officer and employee of Glowpoint and any of its subsidiaries,
including his position of Executive Vice President, General Counsel and
Secretary.
2.    Consideration. Glowpoint agrees to pay Peri (a) an aggregate $125,000 in
respect of the amounts payable under Section 3.3(a) of the Employment Agreement
representing the portion of Peri’s annual base salary that would be earned over
a six-month period (the “Salary Amount”), (b) a lump sum payment of $33,334 in
respect of the amounts payable for the prorated portion of Peri’s annual bonus
under Section 3.3(a) of the Employment Agreement (the “Bonus Payment”), and (c)
the aggregate of any accrued unpaid salary, vacation days and reimbursement of
his reasonable business expenses incurred through the Effective Date (the

1    



--------------------------------------------------------------------------------



“Accrued Amounts”), which Accrued Amounts shall be paid by Glowpoint to Peri as
soon as reasonably practicable following the Effective Date; provided that
payment of the Salary Amount and Bonus Payment shall be subject to the
conditions set forth in Section 3.3 of the Employment Agreement. On the express
condition that Peri signs and does not rescind the General Release attached as
Exhibit A, the Bonus Payment shall be payable by Glowpoint to Peri on the ADEA
Effective Date (as defined below) by wire transfer in immediately available
funds, and the Salary Amount will be paid in equal installments over a period of
six (6) months from the Effective Date in accordance with the Company’s normal
payroll practices, provided, however, that payments of the Salary Amount shall
not commence until the first payroll date on or following the ADEA Effective
Date, and any portion of the Salary Amount that would have otherwise been
payable pursuant to this Section 2 on payroll dates prior to the ADEA Effective
Date shall instead be withheld and paid on the first payroll date on or
following the ADEA Effective Date. All payments under this Section 2 shall be
subject to applicable withholdings and deductions.
3.    Benefits. Glowpoint shall pay or reimburse to Peri the cost of continuing
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), less an amount equal to the employee contribution portion, if any,
payable by Peri for participation in such insurance plans immediately prior to
the Effective Date, for the lesser of (a) six (6) months following the Effective
Date or (b) the date on which Peri is eligible to receive substantially similar
health insurance coverage from another source.
4.    Peri’s Relinquishment of Rights. It is expressly acknowledged and agreed
that, subject to the actual receipt by Peri of the consideration to be delivered
pursuant to Section 2 above, Peri shall relinquish all rights he may have under
Sections 1, 2 and 3 of the Employment Agreement and any and all rights he may
have to any other salary, bonus or other compensation. In the event there is no
actual receipt by Peri of the consideration to be delivered pursuant to Section
2 above, then Peri shall not have relinquished any such rights.
5.    Acknowledgement of Continuing Rights and Obligations. It is acknowledged
and agreed that, except as provided in Section 4 above, Peri shall continue to
be entitled to his rights under the Employment Agreement. It is further
acknowledged and agreed that Peri shall continue to remain obligated under
Sections 4 through 16 of the Employment Agreement, including without limitation
the non-competition and non-solicitation provisions contained in Section 6 of
the Employment Agreement.
6.    General Release. As a condition precedent to Peri receiving the
consideration or benefits set forth in Sections 2 and 3 above, the Parties will
execute and deliver the General Release attached as Exhibit A on the Effective
Date. The General Release shall not become enforceable and effective against
Peri until the 8th day after Peri signs and returns it to the Company (the “ADEA
Effective Date”). Except for the Accrued Amounts, the consideration and benefits
set forth in Sections 2 and 3 shall not be paid or provided until after the
expiration of the ADEA Effective Date, on the express condition that Peri does
not rescind the General Release.
7.    Indemnity. The Parties specifically agree that notwithstanding anything
herein to the contrary, nothing in this Agreement alters, modifies or amends
Peri’s rights to indemnification

2    



--------------------------------------------------------------------------------



as set out in the Company’s Certificate of Formation or Bylaws, or the Delaware
General Corporation Laws (the “Act”). The Company further agrees that if Peri is
made a party or is threatened to be made a party to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”) by reason of the fact that Peri was an officer of the Company or
any of its subsidiaries affiliates or served at the request of the Company or
any of its subsidiaries as a trustee, director, officer, member, employee or
agent of another corporation or a partnership, joint venture, limited liability
company, trust or other enterprise, including, without limitation, service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is alleged action in an official capacity as a trustee, director, officer,
member, employee or agent while serving as a trustee, director, officer, member,
employee or agent, Peri shall be indemnified and held harmless by the Company to
the fullest extent authorized by the Act, as the same exists or may hereafter be
amended, against all losses or expenses incurred or suffered by Peri in
connection therewith.
8.    Representations and Warranties. Each of Peri and Glowpoint (except as to
subparagraphs (c) and (e) below), severally and not jointly, warrants and
represents as follows:
(a)    He or it has read this Agreement and agrees to the conditions and
obligations set forth in it.
(b)    He or it voluntarily executes this Agreement (i) after having been
advised to consult with legal counsel, (ii) after having had opportunity to
consult with legal counsel and (iii) without being pressured or influenced by
any statement, representation or omission of any person acting on behalf of the
other or any of its officers, directors, employees, agents and attorneys.
(c)    Peri has no knowledge of the existence of any lawsuit, charge or
proceeding against Glowpoint or any of its officers, directors, employees or
agents arising out of or otherwise connected with any of the matters herein
released.
(d)    He or it has the individual, corporate, or entity power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and,
if such Party is a corporation, limited liability company or partnership, the
execution, delivery, and performance of this Agreement has been duly authorized
by all necessary corporate, company or partnership action. This Agreement
constitutes the legal, valid, and binding obligation of each Party.
(e)    Peri admits, acknowledges, and agrees that, other than the consideration
set forth in this Agreement, Peri has been fully paid or provided all wages,
compensation, salary, commissions, bonuses, expense reimbursements, stock, stock
options, vacation, change-in-control benefits, severance benefits, deferred
compensation, or other benefits from Glowpoint, which are or could be due to
Peri under the terms of Peri’s employment or otherwise.
9.    Section 409A. If any payment or distribution of any type to Peri or for
Peri’s benefit, whether paid or payable or distributed or distributable,
pursuant to the terms of this Agreement, the Employment Agreement or the Stock
Agreements (the “Total Payments”), would be subject to the additional tax and
interest imposed by Section 409A, or any interest or penalties with

3    



--------------------------------------------------------------------------------



respect to such additional tax (such additional tax, together with any such
interest or penalties, are collectively referred to as the “409A Tax”), Peri
acknowledges that any and all claims related to such 409A Tax constitute
Released Claims.
10.    Company’s Successor. In addition to any obligations imposed by law upon
any successor to Glowpoint, Glowpoint shall require any successor to all or
substantially all of Glowpoint’s business or assets (whether direct or indirect
and whether by purchase, reorganization, merger, share exchange, consolidation,
or otherwise) to expressly assume and agree to perform Glowpoint’s obligations
under this Agreement to the same extent, and in the same manner, as Glowpoint
would be required to perform if no such succession had occurred. This Agreement
shall be binding upon, and inure to the benefit of, any successor to Glowpoint.
11.    Peri’s Successor. This Agreement shall inure to the benefit of, and be
enforceable by, Peri’s personal or legal representatives, designated
beneficiary, administrators, executors and heirs. If Peri should die after the
date hereof but before any payment or benefit to which Peri is entitled under
this Agreement has been received by Peri, all payments or benefits to which Peri
would have been entitled had he continued to live (other than any such benefits
that, by their terms, terminate upon Peri’s death) shall be made or provided in
accordance with this Agreement to the representatives, executors, or
administrators of Peri’s estate.
12.    Restricted Assignment. Except as expressly provided in Sections 10 and
11, neither Party may assign, transfer, or delegate this Agreement or any of its
or his rights or obligations under this Agreement without the prior written
consent of the other Party. Any attempted assignment, transfer, or delegation in
violation of the preceding sentence shall be void and of no effect.
13.    Waiver and Amendment. No term or condition of this Agreement shall be
deemed waived other than by a writing signed by the Party against whom or which
enforcement of the waiver is sought. Without limiting the generality of the
preceding sentence, a Party’s failure to insist upon the other Party’s strict
compliance with any provision of this Agreement or to assert any right that a
Party may have under this Agreement shall not be deemed a waiver of that
provision or that right. Any written waiver shall operate only as to the
specific term or condition waived under the specific circumstances and shall not
constitute a waiver of that term or condition for the future or a waiver of any
other term or condition. No amendment or modification of this Agreement shall be
deemed effective unless stated in a writing signed by the Parties.
14.    Entire Agreement. This Agreement, together with the General Release
attached as Exhibit A, contain the Parties’ entire agreement regarding the
subject matter of this Agreement and supersede all prior agreements and
understandings between them regarding such subject matter (except as reserved
herein). The Parties have made no agreements, representations, or warranties
regarding the subject matter of this Agreement that are not set forth in this
Agreement.
15.    Notice. Each notice or other communication required or permitted under
this Agreement shall be in writing and transmitted, delivered, or sent by
personal delivery, prepaid courier or

4    



--------------------------------------------------------------------------------



messenger service (whether overnight or same-day), e-mail delivery, or prepaid
certified United States mail (with return receipt requested), addressed (in any
case) to the other Party at the address for that Party set forth below that
Party’s signature on this Agreement, or at such other address as the recipient
has designated by notice to the other Party, with a copies as follows:
Steven B. Peri
[Address]


Glowpoint, Inc.
[Address]


Each notice or communication so transmitted, delivered, or sent in person, by
courier or messenger service, or by certified United States mail shall be deemed
given, received, and effective on the date delivered to or refused by the
intended recipient (with the return receipt, or the equivalent record of the
courier or messenger, being deemed conclusive evidence of delivery or refusal.)
Nevertheless, if the date of delivery is after 5:00 p.m. on a business day, the
notice or other communication shall be deemed given, received, and effective on
the next Business Day.


16.    Severability. It is the desire of the Parties hereto that this Agreement
be enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction or
arbitrator (pursuant to Section 19), the Parties hereby agree and consent that
such provision shall be reformed to create a valid and enforceable provision to
the maximum extent permitted by law; provided, however, if such provision cannot
be reformed, it shall be deemed ineffective and deleted herefrom without
affecting any other provision of this Agreement. This Agreement should be
construed by limiting and reducing it only to the minimum extent necessary to be
enforceable under then applicable law.
17.    Title and Headings; Construction. Titles and headings to sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof. The words “herein,” “hereof,”
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement and not to any particular provision.
18.    Governing Law. All matters or issues relating to the interpretation,
construction, validity, and enforcement of this Agreement shall be governed by
the laws of the State of New Jersey, without giving effect to any choice-of-law
principle that would cause the application of the laws of any jurisdiction other
than New Jersey.

5    



--------------------------------------------------------------------------------



19.    Alternative Dispute Resolution.
(a)    Glowpoint and Peri mutually agree that any controversy or claim arising
out of or relating to this Agreement or the breach thereof, or any other dispute
between the parties arising from or related to this Agreement, shall be
submitted to mediation before a mutually agreeable mediator. In the event
mediation is unsuccessful in resolving the claim or controversy, such claim or
controversy shall be resolved by arbitration.
(b)    Glowpoint and Peri agree that arbitration shall be held in New Jersey,
before a mutually agreed upon single arbitrator licensed to practice law, in
accordance with the rules of the American Arbitration Association. The
arbitrator shall have authority to award or grant legal, equitable, and
declaratory relief. Such arbitration shall be final and binding on the parties.
If the parties are unable to agree on an arbitrator, the matter shall be
submitted to the American Arbitration Association solely for appointment of an
arbitrator.
(c)    This Section 19 does not cover either Party's right to obtain provisional
remedies, or interim relief from a court of competent jurisdiction.
20.    Survival of Certain Provisions. Wherever appropriate to the intention of
the Parties, the respective rights and obligations of the Parties hereunder
shall survive any termination or expiration of this Agreement.
21.    Counterparts. This Agreement may be signed in counterparts, with the same
effect as if both Parties had signed the same document. All counterparts shall
be construed together to constitute one, and the same, document.
[Signature Page Follows.]

6    



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.




PERI:




/s/ Steven B. Peri
Steven B. Peri






GLOWPOINT:


Glowpoint, Inc., a Delaware corporation




/s/ Peter J. Holst
Peter J. Holst, Chief Executive Officer

7    

